DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to applicant’s amendment filed on 8/17/21.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the imitations of claim 37 (as explained in the 112 2nd paragraph rejection below), must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 37 requires the following:

    PNG
    media_image1.png
    126
    629
    media_image1.png
    Greyscale

At the instant, the limitation is still indefinite.

    PNG
    media_image2.png
    619
    1242
    media_image2.png
    Greyscale

As seen above, the locking slider actually move in a 1st direction, within the pivotal plane of the hook, since the locking slider 130 is below the lock hook 110. Therefore, the limitation will be interpreted as mentioned before. Correction is required.

As to claims 42 and 43, the claim requires that the lock hook moves in a manner so that the lock hook pivoting axis moves relative to the housing in a direction normal to the lock hook pivoting axis. At the instant, it is unclear what is claimed here. 

    PNG
    media_image3.png
    591
    1474
    media_image3.png
    Greyscale

The pivot axis of the lock hook does not move at al. it is impossible that the pivot axis moves and allows the lock hook to pivot as illustrated.
The only thing that moves is that engagement of the lock hook with what appear to be a guiding arm (since there is no disclosure of what is that element, the examiner is actually assuming). When the lock hook rotates, that engagement goes up and down, as shown above. 
Therefore, in order to continue with the examination, the claim will be interpreted as the lock device further comprising a “guiding arm” for guiding the rotational movement of the lock hook, and wherein a connection between the lock hook and the guiding arm moves relative to the housing in a direction normal to the first direction. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-21, 23-25, 27, 28, 32, 34, 37, 40, 41, and 44-49 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2479364 to Promutico in view of US Pat Application Publication No 20130269403 to Kowalczyk and US Pat No 3,040,555 to Wartian.

    PNG
    media_image4.png
    618
    1794
    media_image4.png
    Greyscale

As to claims 19, 34, 37 and 41, Promutico discloses a lock device for a door of a chamber (door of appliance) that comprises a housing (20, 21); a lock hook (42) mounted in the housing, pivotably moving to and away from a lock hook locked position (moving between figs 6 and 8); and a locking slider (43) for locking the lock hook, having a locking slider first end which abuts against a surface of the lock hook, the locking slider is reciprocatingly slideable in a first direction normal to a direction of the lock hook pivoting axis (42’) following pivoting of the lock hook to move to or away from a locking slider locked position.

Promutico fails to disclose a slider locking device for locking the locking slider, the slider locking device is reciprocating slideable in a second direction following the reciprocatingly sliding of the locking slider in the first direction, wherein the second direction crosses a lock hook pivoting plane.

    PNG
    media_image5.png
    457
    784
    media_image5.png
    Greyscale

Wartian teachers that it is well known in the art to provide a lock device that comprises a latch hook (44) pivotably moving to and away from a lock hook locked position (moving between figs 2 and 3); a locking slider (64) for locking the lock hook and slidable in a first direction normal to a direction of the lock hook pivoting axis; and a slider locking device (80) for locking the locking slider and reciprocatingly slideable in a second direction following the reciprocatingly sliding of the locking slider in the first direction.

    PNG
    media_image6.png
    562
    902
    media_image6.png
    Greyscale

As to the slider locking device moving in a direction that cross the pivoting plane of the lock hook, Kowalczyk teaches that it is well known in the art to provide a lock hook (14) being locked by a locking slider (26) and to provide a slider locking device (28) to lock the locking slider. The slider locking device moves in a perpendicular direction to the locking slider.


    PNG
    media_image7.png
    589
    983
    media_image7.png
    Greyscale

As seen above, adding that teaching of Kowalczyk into the device described by Promutico, will present the second direction crossing the hook pivoting plane (being perpendicular .to the lock hook pivoting plane).

First, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lock device described by Promutico with a slider locking device and locking member, as taught by Wartian, in order to prevent the locking slider from moving. 
Second, it would have been obvious to one having ordinary skill in the art to provide the slider locking device moving in a direction that will cross the hook pivoting plane, as taught by adding the teaching of Kowalczyk, in order to accommodate the slider locking element within the housing so as to engage the locking slider at any convenient position.

As to claims 20 and 23, Promutico also fails to disclose that the locking slider and the slider locking device are engaged by means of oblique surfaces.

    PNG
    media_image8.png
    535
    736
    media_image8.png
    Greyscale

Kowalczyk teaches that it is well known in the art to use oblique surfaces to engage one member to another member. The engagement is capable of decompose a force applied into two components of force.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the engagement between the locking slider and the slider locking device with oblique end surfaces, as taught by Kowalczyk, in order to guide and positively secure the two members.

As to claim 21, the combination will teach that when the lock device is locked, the slider locking device is at a slider locking device locked position and locked, the locking slider is at the locking slider locked position, the lock hook is at the lock hook locked position, the slider locking device first end abuts against the locking slider to prevent the locking slider from moving away from the locking slider locked position, the locking slider first end abuts against the lock hook radial surface to prevent the lock hook from rotating away from the lock hook locked position.
When the lock device is opened, the combination will teach that the slider locking device is not locked, the locking slider slides away from the locking slider locked position as the lock hook rotates away from the lock hook locked position, a force applied by the locking slider to the slider locking device first end enables the slider locking device to slide away from the slider locking device locked position.

As to claim 24, the combination will teach that the second direction is perpendicular to the lock hook pivoting plane (see attachment above and explanation with respect to Kowalczyk).

    PNG
    media_image9.png
    306
    609
    media_image9.png
    Greyscale

As to claim 25, Promutico discloses that the locking slider first end having a first lock hook contacting surface and a second lock hook contacting surface. 
When the locking slider is located at the locking slider locked position, the first lock hook contacting surface abuts against the radial surface of the lock hook (fig 8). As the locking slider slides away from the locking slider locked position, the first lock hook contacting surface gradually disengages from contacting the lock hook radial surface and the second lock hook contacting surface gradually contacts and abuts against the lock hook radial surface (fig 6).

As to claim 27, Promutico fails to disclose the use of a first elastic member mounted on the lock hook that generates a force for driving or blocking the pivoting of the lock hook, as a torsion spring. 
Wartian teaches that it is well known in the art to provide a lock hook (44) with an elastic member that is a torsion spring (52).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the look hook described by Promutico with a torsion spring, as a taught by Wartian, in order to bias the latch hook to any desired position.

As to claims 28 and 29, Promutico discloses that there is a second elastic member (48) for driving and blocking the reciprocatingly sliding of the locking slider in the first direction.

As to claims 30 and 31, Wartian teaches that the device further comprises a third spring (biasing 80) that abuts against the slider locking device (80) with one end. 
In combination, the spring will bias the slider locking device into the second direction.

As to claim 32, Kowalczky teaches the use of a locking member (73) that locks the slider locking device (until appropriate key is used, paragraph 75).

    PNG
    media_image9.png
    306
    609
    media_image9.png
    Greyscale

As to claim 38, Promutico discloses that the the locking slider, when viewed in the direction of the pivoting axis, has a first surface that extends in the first direction and a second surface that extends at an angle away from the first surface at a reflex angle from the first surface.

As to claim 40, the locking slider, when viewed in the direction of the pivoting axis, has a first surface that abuts a first lock hook surface and is parallel with the first lock hook surface when the lock hook is against the lock hook locked position (fig 8); and has a second surface that abuts the lock hook and is parallel with the first lock hook surface when the lock hook is at an unlocked position (fig 6). The first surface and the second surface being at an oblique angle to one another.

As to claim 44, the combination will teach that the slider locking device is reciprocating slideable in the second direction along a path, wherein the path does not move with the reciprocatingly slideable movement of the locking slider in the first direction.

As to claim 45, Promutico discloses that the lock device is configured so that for normal operation, a pulling force on a door hook engaged with the lock hook causes the lock hook to pivotally move to release the door hook from engagement with the lock hook.

As to claim 46, Promutico discloses that the lock device is configured so that the reciprocatingly slideable movement in the first direction of the locking slider is due entirely to pivoting of the lock hook.

As to claims 47 and 48, Promutico discloses that the housing has an opening (at 21’) to receive a door hook (50) into the housing. The lock device is configured so that sliding of the locking slider (43) to lock the look hook moves the locking slider, relative to a direction of movement of the door hook when the door hook enters and exits the housing, between the opening and the lock hook. 

    PNG
    media_image10.png
    524
    1316
    media_image10.png
    Greyscale

As to claim 49, Promutico illustrates that the locking slider (43) interfaces with the same surface of the lock hook when the locking slider locks the lock hook and when the lock hook is in an unlocked position. In the unlocked position, the locking slider (43) interfaces with a flat surface of the lock hook. 

Claim 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2479364 to Promutico in view of US Pat Application Publication No 20130269403 to Kowalczyk, US Pat No 3,040,555 to Wartian and further in view of US Pat No 8,424,933 to Xu et al (Xu).
Promutico, as modified by Wartian and Kowalczyk, fails to disclose the locking slider has an outward extension portion configured on the side surface which faces the slider locking device and that the locking slider oblique surface is formed on the outward extension portion.

    PNG
    media_image11.png
    514
    680
    media_image11.png
    Greyscale

Xu teaches that it is well known in the art to provide a locking slider (34) with an outward extension portion (348) configured on a side surface which faces a slider locking device (25) and that the locking slider oblique surface is formed on the outward extension portion.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the locking slider described by Promutico, as modified by Wartian and Kowalczyk, with an outward extension, as taught by Xu, in order to provide the engagement surface of the locking slider closer to the slider locking device.
Applicant is reminded that a change in the shape of a prior art device is a design consideration within the level of skill of one skilled in the art.

Claim 50 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over EP 2479364 to Promutico in view of US Pat Application Publication No 20130269403 to Kowalczyk, US Pat No 3,040,555 to Wartian and further in view of US Pat No 9,107,560 to Bauriedl.
Promutico, as modified by Kowalczyk and Wartian, fails to disclose that the locking slider interfaces with a flat surface of the lock hook when the lock hook is in an unlocked position. 

    PNG
    media_image12.png
    899
    1025
    media_image12.png
    Greyscale

Bauriedl teaches that it is well known in the art to provide a lock hook (24) with a flat surface (at 54) that will interact with a blocking member (44) the lock hook is in an unlocked position. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the lock hook described by Promutico, as modified by Wartian and Kowalczyk, with a flat surface, as taught by Bauriedl, in order to provide a smooth surface for positively connecting the locking slider to the lock hook.  

Allowable Subject Matter
Claims 33 and 51 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 42 and 43, as interpreted above (see 112 2nd paragraph section above) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
With respect to the drawing objection, as mentioned in the last Office Action, the arguments are not persuasive and the objection is maintained.

With respect to the 112 2nd paragraph rejection to claim 37, as mentioned in the last Office Action, the arguments are not persuasive and the objection is maintained.

With respect to the 112 2nd paragraph rejection to claim 40, and in view of the interpretation given (which is still the opposite from what the specification actually defines), the rejection has been provisionally withdrawn.

With respect to the 112 2nd paragraph rejection to claims 42 and 43, the applicant argues the interpretation given above and that there is no support for that interpretation in the specification, therefore, there is no indefinite issues.
One of ordinary skill in the art will see that the pivot axis of the lock hook is as defined above. That pivot axis is stationary; i.e. it does not move.
The only movable point is the one defined above, having an engagement with what it looks like a guide arm. This issue was also discussed and explained in the interview on the parent case. Therefore, the rejection and interpretation given above is maintained.

With respect to the prior art rejection, the applicant argues that Wartian fails to disclose a latch hook pivotably moving to and away from a lock hook locked position. 
First, the rejection is in view of Promutico, as modified by Wartian and Kowalczyk.

Second, as shown above, all 3 references teach a latch hook pivotably moving to and away from a lock hook locked position, when it moves from a locked and an unlocked position. 
The applicant then provides figures 3a and 3b and provide the explanation that the hook will move up and down. However, the claim language just requires that the hooks pivotally moves to and away from the locked position, nothing else. Until the applicant clearly claims his invention, the rejection is maintained. 
Therefore, the argument is not persuasive.

The applicant further argues that Kowalczyk does not teaches a lock hook and it does not pivot. One of ordinary skill in the art will notice that element 14 is a hook, and that it pivots from an unlocked position to a locked position (figs 8 and 9). Therefore, the argument is not persuasive.

The applicant further argues the illustration by the examiner to explain the combination, mentioning that there is no room to provide the teachings. That illustration is not at scale and the illustration is just to illustrate the combination. Therefore, the argument is not persuasive.

As to new claims 47-51, a rejection has been made to claims 47-50. As to claim 51, the claim presents allowable subject matter.

Since NO argument is persuasive and the examiner WILL NOT change the position shown above, the applicant can file an appeal brief as his next response to allow the Board of Appeals to decide on the matter.

Prosecution has been closed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 10, 2022